DETAILED ACTION
This is in response to application filed on June 14th, 2019 in which claims 1-20 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 11/21/19 has been considered by the examiner.
Drawings
The drawings are objected to for the following:
Fig. 1 numeral 108 has a typographical error-- “compliing” should read “compiling”
Fig. 1 numeral 112 should read “lasts library” for consistency with specification [38]
Fig. 3A labels (a)-(d) are not in the specification
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference sign(s) not mentioned in the description:
Fig. 3A labels (a)-(d) are not in the specification
  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 
Specification
	Examiner note:
The use of the terms “FileMaker Pro” such as in [38], “Rhinoceros” or “Rhino” or Grasshopper” such as in [43], “Sintral” such as in [81], which individually are a trade name or a mark used in commerce, has been noted in this application. They should be capitalized wherever it appears and be accompanied by the generic terminology.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Furthermore, the disclosure is objected to because of the following informalities: 
 [42] “either one of the three different yarns” should read “any one of the three different yarns”
[42] “forming a solid, or mixed combination” as best understood should have the comma removed
[44] “structure rules component 120” should read “structural rules component 120” for consistency with Fig. 1 and [044] “structural rules”
[69] “stage 304” should read “stage 306” in regards to the visualization and compensation stage, as the reference numeral 304 was already used in [68] to represent to sampling and allocation stage
[70] “stage 306” should read “stage 308” in regards to the compiling stage, especially in light of the objection pertaining to [69]
[74] Sentence beginning with “For example” is an incomplete sentence; review is needed as to whether it should read “One example is the use of…”
[74] Sentence with “This enables to replicate” needs review as to whether it should read “This enables one to replicate”
Similarly, [74] Sentence with [74] “This enables to replicate” needs review whether “a spring-mass simulation may be implemented, by the knitting system” should instead read “wherein a spring-mass simulation may be implemented[,] by the knitting system”
[78] “devises” should read “devices”
[84] “more condense knit structures” should read “more condensed knit structures”
[89] “element 331 of Figure 3B” needs review whether it should read “element 331 of Figure 3C”, as reference numeral 331 is not in Figure 3B but in Figure 3C, or whether the element reference numeral is incorrect
[118] “knew knitted pattern” should read “new knitted pattern”
[121] “illustrate a material,” should have the comma removed
Appropriate correction is required.
Claim Objections
Claim(s) 5, 6, 8, 11, 12, 15, 19 is/are objected to because of the following informalities: 
 Claim 5 “the allocating” should read “allocating”
Claim 6 “the allocating” should read “allocating”
Claim 8 Lines 5-6 “based on the predicted compensation results” should read “based on the plurality of predicted compensation results” for consistent antecedent basis
Claim 11 dependency should be on Claim 10, not Claim 11
Claim 12 “at least one of a set of visual attributes or a set of physical attributes” should read “at least one of a set of visual attributes and a set of physical attributes” for proper alternative recitation with “at least one”
Claim 15 Lines 6-7 “based on the predicted compensation results” should read “based on the plurality of predicted compensation results” for consistent antecedent basis
Claim 19 Lines 6-7 “based on the predicted compensation results” should read “based on the plurality of predicted compensation results” for consistent antecedent basis
Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claim(s) 8, 15, 19 is/are further rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. For example, in Claim 8, the broadest reasonable interpretation of “applying one or more redistribution forces” include adding additional structures or an amended design.  The specification does not disclose enough information for one of ordinary skill in the art to know what infringes on “applying” that would redistribute the force during compensation.  The state of the art at the time of filing shows that correction of the design input data is one method (see Terai USPN 8000829 in the rejection below).  The specification does not provide direction as to how to specifically apply the redistribution force.  Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to practice the full scope of Claim 8.  Thus, Claim 8 is not enabled by the disclosure.  Similar reasons apply for the rejection of Claims 15 and 19.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim(s) 7 and 8 is/are rejected under U.S.C. 112(b).
The term “intended knit design” and “the knit design” of Claim 7 is unclear and therefore renders the claim indefinite.  It is unclear the structural difference between the two terms.  Especially as “the knit design” was established in Claim 1 as “allocating…one or more knitted structures to a knit design,” it is, as best understood, already the intended knit design.
Dependent claims are rejected at the least for depending on rejected claims.
Claim Interpretation
In general, the prior art is interpreted as meeting the requirements as recited in the claims.
As best understood, in order to apply art and provide rejections:
“knit structure information” is such that of Figs. 2A, 5E, “design input data” is data such that of a final product; “knit design” is a design such that of one or more knitted structures in a final product
Claim 7 is therefore then interpreted that “intended knit design” and “knit design” are the same

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terai (USPN 8000829) in view of Futamura (USPN 5791271).
Regarding Claim 1, Terai teaches a method (if a prior art, in its normal and usual operation, would necessarily describe a device capable of performing the steps of the method or process, then the device claimed will be considered to be inherent by the prior art process or method. When the prior art process or method is the same as a process or method described in the specification for describing the claimed device, it can be assumed the process or method will inherently describe the claimed device capable of performing the different steps of the process or method. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). MPEP 2112.02; as such, see the following for at least the structures for the methods; abstract "method…for performing a realistic loop simulation of a knitted fabric "), comprising: 
obtaining, by a computing device, a first set of knit structure information (see Fig. 1; Col. 5 Lines 53-54 "12…storing a program required to perform a loop simulation"; Col. 5 Lines 55-59 "14 is a LAN interface for inputting and outputting the knitted fabric loop simulation program, design data, knitting data based on the design data of the knitted fabric, loop simulation images and so on to and from a LAN", wherein knit structure information is the loop simulation images),
obtaining, by the computer device, design input data (see Fig. 1; for design input data--Col. 5 Lines 55-59 "14 is a LAN interface for inputting and outputting the knitted fabric loop simulation program, design data, knitting data based on the design data of the knitted fabric, loop simulation images and so on to and from a LAN"; Col. 5 Lines 22-24 "6 denotes a user interface for inputting a knitted fabric design through manual input 7 using…keyboard"; for by computer device--see aforementioned and see Fig. 2; Col. 5 Lines 44-47 "Fig. 2 shows…loop simulation program 52…used to execute the loop simulation…on a dedicated knit design apparatus, a personal computer, or similar"),
allocating, based on the design input data and the knit structure information, one or more knitted structures to a knit design (see Fig. 1; Col. 5 Lines 42-43 "rendering unit 40 implements rendering"; inasmuch as the rendering is based on the design input data and loop simulation, the rendering is allocation);
generating, by the computing device and based on the knit design, one or more output files indicating a plurality of knitting instructions (see Fig. 1; Col. 5 Lines 62-65 "20 is a knitting data converter for converting knitted fabric data designed on the user interface 6 or the like into knitting data that can be knitted on a flatbed knitting machine"; Col. 5 Lines 65-67 "22 is a loop length processor for outputting the loop length of individual stitches in accordance with the knitting data", wherein knitting data indicates a file for output to a knitting machine).

Terai at least suggests sending the one or more output files to a knitting machine for manufacturing a knitted component (Col. 5 Lines 62-65 "20 is a knitting data converter for converting knitted fabric data designed on the user interface 6 or the like into knitting data that can be knitted on a flatbed knitting machine"; Col. 5 Lines 59-60 "disk drive 16 inputs and outputs data to and from a disk in a similar fashion to the LAN interface 14"; Col. 5 Lines 55-59 "14 is a LAN interface for inputting and outputting the knitted fabric loop simulation program, design data, knitting data based on the design data of the knitted fabric, loop simulation images and so on to and from a LAN"; as such, Terai teaches a knitting data file is created for a knitting machine, wherein knitting data can be sent out on a LAN).

Nevertheless, Futamura teaches sending the one or more output files to a machine for manufacturing a component (Col. 9 Lines 33-36 “communication system (either wired or wireless) can also be used for transmitting the stitch data from the embroidery data processing device to the sewing machine”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Terai’s LAN, if necessary, with the sending method of Futamura such that modified Terai sends its knitting data file to a knitting machine for manufacturing a knitted component especially as Terai already suggests as such, and Futamura shows it is a known construct in order to produce a final product (Col. 2 Lines 29-31).
Regarding Claim 2, modified Terai teaches all the claimed limitations as discussed above in Claim 1.
Terai at least suggests wherein the design input data comprises a raster image (Col. 5 Lines 60-62 "18 denotes image memory storing image such as loop simulation images in a raster format"; inasmuch as the design input data would also need to be stored, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Terai if necessary to save the design input data as a raster image, especially as Terai already notes such a format for effective storage).
Regarding Claim 4, modified Terai teaches all the claimed limitations as discussed above in Claim 1.
Futamura further teaches sampling, by the computing device, a plurality of grayscale images associated with the design input data (abstract "embroidery data processing"; see Figs. 4-5; Col. 5 Lines 64-66 "original embroidery pattern…scanned by the image scanner 9"; Col. 9 Lines 18-19, 21-23 "instead of scanning the original with use of the scanner...original image can be input...through a floppy disk or the like, or a data communication line (wired or wireless)"; Col. 5 Line 67-Col. 6 Line 1 "image scanner 9 is capable of outputting gray scale image data"; Col. 6 Lines 10-11 "gray scale bit map data is converted into binarized data"; see Figs. 7A-9; Col. 6 Lines 25-27 "based on the binarized bit map data, figures (shapes) are extracted, and divided into two-dimensionally extending figures and linearly extending ones").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Terai’s process with that of Futamura, especially as both have a similar design input method (LAN/wired), in order to have a more accurate and automated product (Col. 2 Lines 29-31).
Regarding Claim 5, modified Terai teaches all the claimed limitations as discussed above in Claim 1.
Futamura further teaches wherein the allocating the one or more knitted structures to the knit design is based on a grayscale tone level associated with the design input data (as for grayscale tone level--Col. 5 Lines 64-66 "original embroidery pattern…scanned by the image scanner 9"; Col. 9 Lines 18-19, 21-23 "instead of scanning the original with use of the scanner...original image can be input...through a floppy disk or the like, or a data communication line (wired or wireless)"; Col. 5 Line 67-Col. 6 Line 1 "image scanner 9 is capable of outputting gray scale image data"; Col. 6 Lines 10-11 "gray scale bit map data is converted into binarized data"; Col. 6 Lines 19-20 “with this binarizing process, a black portion of the original pattern is represented by pixels having the value ‘1’, and a white portion of the original pattern is represented by pixels having the value ‘0’”; as for allocating based on grayscale--see Figs. 7A-9; Col. 6 Lines 25-27 "based on the binarized bit map data, figures (shapes) are extracted, and divided into two-dimensionally extending figures and linearly extending ones"; Col. 8 Lines 35-37 “For the linear areas…the data…is converted into a series of path data”; Col. 8 Lines 54-55, 57-58 "with respect to the an area indicated as a path…running stitch, the zigzag stitch, or the like assigned to the path"; Col. 8 Lines 50, 53-54 "with respect to the pattern area surrounded by an outline…Tatami stitch, the satin stitch, or the like assigned to the area"; as such, Futamura teaches assigning types of stitches to certain locations (path/linear extending areas vs pattern with outline/two-dimensionally extending); inasmuch as the recognition of the locations is based on grayscale tone data, the grayscale tone data affects the location assignation of the knitted structures/types of stitches and therefore eventual location rendering of the product).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Terai’s process with that of Futamura in order to have a more accurate and automated product (Col. 2 Lines 29-31).
Regarding Claim 6, modified Terai teaches all the claimed limitations as discussed above in Claim 1.
Terai further teaches wherein the allocating the one or more knitted structures further comprises: receiving, via a user interface, user input selections for allocating the one or more knitted structures (see the rejection of Claim 1; inasmuch as Terai uses a user interface/user input selections to input the design and the design is allocate/rendered, the claim limitation is met).
Regarding Claim 7, modified Terai teaches all the claimed limitations as discussed above in Claim 1.
Terai further teaches determining, by the computing device and based on an intended knit design, a deformation of the knitted component corresponding to the knit design (see Fig. 1; Col. 6 Lines 26, 30, 32-36 "distortion processor 26 determines...an intersection angle…a standard value (default value) of the intersection angle is set at 90 degrees unless input indicating otherwise is received through the user interface 6.  The difference between the intersection angle and the standard value is the distortion angle"; wherein the determination of the standard value is the determination of the deformation).
Regarding Claim 8, modified Terai teaches all the claimed limitations as discussed above in Claim 7.
Terai further teaches displaying, by the computing device, the deformation of the knitted component (Col. 5 Lines 42-43, 45-48 "8 denotes a display on which design data, loop simulation images of a knitted fabric and so on are displayed…note that a loop simulation image is an image simulating a virtual knitted fabric based on the design data of a knitted fabric such that individual loops (stitches) are represented realistically"; Col. 10 Lines 36-39 "simulation of a knitting pattern...can be produced where the three-dimensional deformation of the knitted fabric caused by the pin tuck is represented"; as such, if the deformation is represented in simulation and simulation is shown in a display, then the deformation is displayed);
determining, by the computing device and based on one or more compensation routines, a plurality of predicted compensation results corresponding to the knit design (see rejection of Claim 7; inasmuch as the distortion angle has been calculated in a compensation routine, then the resulting distortion angle is the predicted compensation result); and
applying one or more redistribution forces in the knitted component, based on the predicted compensation results, to compensate for the determined deformation (see Fig. 3; Col. 8 Lines 18-21 "respective shift amounts, i.e. shift vectors or correctors vectors, are determined…and gradually added to a shift vector array.  This array is a data array", wherein the shift is the redistribution force).
Regarding Claim 9, modified Terai teaches all the claimed limitations as discussed above in Claim 1.
Terai further teaches generating, by the computing device and based on the knit design, a matrix data structure indicating a plurality of knitting instructions for a knitting machine (see Fig. 3; Col. 8 Lines 40-44 "shift amounts…distortion angle, the wale direction bending angle and the course direction bending angle are extracted from the array, multiplied by the weighting of each factor, and added together to produce a synthesized shift vector"; Col. 8 Lines 49-51 "positions of all of the stitches...are then shifted in accordance with the synthesized vector"; wherein the data array has knitting positions/instructions based on the correction and designed design).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terai (USPN 8000829) in view of Futamura (USPN 5791271), as applied to Claim(s) 1, 2, 4-9 above, further in view of Smedley et al (USPN 727462), herein Smedley.
Regarding Claim 3, modified Terai teaches all the claimed limitations as discussed above in Claim 1.
Terai does not explicitly teach wherein the design input data comprises at least one of a set of visual attributes and a set of physical attributes associated with the knit design.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that inasmuch as the data is for a final product and a final product would have both visual and physical attributes, the data would pertain to visual and physical attributes of the knit design.

Nevertheless, Smedley teaches wherein the design input data comprises at least one of a set of visual attributes and a set of physical attributes associated with the knit design (see Fig. 1; abstract "method for creating pattern instructions for an electronic patterning control of a knitting machine to enable the knitting machine to knit fabric"; Col. 2 Lines 29-30 "Fig. 1…shown a piece of tubular knitted fabric 10 having a floral pictorial image 12 on one face"; wherein the design input data has physical stitches wherein physical stitches represent visual attributes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Terai, if necessary, with the visual and physical attributes of Smedley based on the desired design choice for the final product.

Claim(s) 10, 11, 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terai (USPN 8000829) in view of Futamura (USPN 5791271).
Regarding Claim 10, Terai teaches a non-transitory machine readable medium storing  instructions, that, when executed, cause a computing device to (see Figs. 1-3; Col. 4 Line 12 “Fig. 1 is…loop simulation apparatus”; Col. 5 Lines 20-21 “2 denotes a loop simulation apparatus”; Col. 8 Lines 1-3 “Fig. 3 shows an algorithm of a loop simulation method…the algorithm executes the operation of the apparatus 2 shown in Fig. 1 unless otherwise specified”; Col. 10 Lines 44-45 “loop simulation apparatus comprising a computer processor”; Col. 4 Line 14 “Fig. 2 is…loop simulation program”; Claim 5 in Col. 12 Lines 11-17, 40 "loop simulation program for creating a knitted fabric image corresponding to design data of a knitted fabric such that a loop of each individual stitch is represented embodied on a non-transitory computer-readable medium that when executed causes the computer to perform…determining…shifting"; as such, processes of structures in Fig. 2 are carried out by the algorithm/program, indicating executable instructions on a processor of the non-transitory machine readable medium; as such, as long Terai’s disclosed figures meet the claims, then the executed instructions are causing the methods to be met):
obtain a first set of knit structure information (see Fig. 1; Col. 5 Lines 53-54 "12…storing a program required to perform a loop simulation"; Col. 5 Lines 55-59 "14 is a LAN interface for inputting and outputting the knitted fabric loop simulation program, design data, knitting data based on the design data of the knitted fabric, loop simulation images and so on to and from a LAN", wherein knit structure information is the loop simulation images, where, as an example of the aforementioned, 14 is part of 2, executable by algorithm);
obtain design input data (see Fig. 1; for design input data--Col. 5 Lines 55-59 "14 is a LAN interface for inputting and outputting the knitted fabric loop simulation program, design data, knitting data based on the design data of the knitted fabric, loop simulation images and so on to and from a LAN"; Col. 5 Lines 22-24 "6 denotes a user interface for inputting a knitted fabric design through manual input 7 using…keyboard"; for by computer device--see aforementioned and see Fig. 2; Col. 5 Lines 44-47 "Fig. 2 shows…loop simulation program 52…used to execute the loop simulation…on a dedicated knit design apparatus, a personal computer, or similar");
allocate, based on the design input data and the knit structure information, one or more knitted structures to a knit design (see Fig. 1; Col. 5 Lines 42-43 "rendering unit 40 implements rendering"; inasmuch as the rendering is based on the design input data and loop simulation, the rendering is allocation; as for the instructions causing allocation, Claim 5 in Col. 12 Lines 11-17, 40 as aforementioned teaches that the loop simulation program/instructions is executed, and inasmuch as the rendering is part of the loop simulation program of Fig. 2, the instructions cause the allocation);
generate, based on the knit design, one or more output files indicating a plurality of knitting instructions (see Fig. 1; Col. 5 Lines 62-65 "20 is a knitting data converter for converting knitted fabric data designed on the user interface 6 or the like into knitting data that can be knitted on a flatbed knitting machine"; Col. 5 Lines 65-67 "22 is a loop length processor for outputting the loop length of individual stitches in accordance with the knitting data", wherein knitting data indicates a file for output to a knitting machine).

Terai at least suggests send the one or more output files to a knitting machine for manufacturing a knitted component (Col. 5 Lines 62-65 "20 is a knitting data converter for converting knitted fabric data designed on the user interface 6 or the like into knitting data that can be knitted on a flatbed knitting machine"; Col. 5 Lines 59-60 "disk drive 16 inputs and outputs data to and from a disk in a similar fashion to the LAN interface 14"; Col. 5 Lines 55-59 "14 is a LAN interface for inputting and outputting the knitted fabric loop simulation program, design data, knitting data based on the design data of the knitted fabric, loop simulation images and so on to and from a LAN"; as such, Terai teaches a knitting data file is created for a knitting machine, wherein knitting data can be sent out on a LAN).

Nevertheless, Futamura teaches send the one or more output files to a machine for manufacturing a component (Col. 9 Lines 33-36 “communication system (either wired or wireless) can also be used for transmitting the stitch data from the embroidery data processing device to the sewing machine”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Terai’s LAN, if necessary, with the sending method of Futamura such that modified Terai sends its knitting data file to a knitting machine for manufacturing a knitted component especially as Terai already suggests as such, and Futamura shows it is a known construct in order to produce a final product (Col. 2 Lines 29-31).
Regarding Claim 11, modified Terai teaches all the claimed limitations as discussed above in Claim 10.
The body of Claim 11 is the same as the body of Claim 2.  As such, see the aforementioned rejection of the body of Claim 2 for the rejection of the body of Claim 11.
Regarding Claim 13, modified Terai teaches all the claimed limitations as discussed above in Claim 10.
Futamura further teaches wherein the allocation of the one or more knitted structures in the knit design corresponds to a grayscale tone level associated with the design input data (as for grayscale tone level--Col. 5 Lines 64-66 "original embroidery pattern…scanned by the image scanner 9"; Col. 9 Lines 18-19, 21-23 "instead of scanning the original with use of the scanner...original image can be input...through a floppy disk or the like, or a data communication line (wired or wireless)"; Col. 5 Line 67-Col. 6 Line 1 "image scanner 9 is capable of outputting gray scale image data"; Col. 6 Lines 10-11 "gray scale bit map data is converted into binarized data"; Col. 6 Lines 19-20 “with this binarizing process, a black portion of the original pattern is represented by pixels having the value ‘1’, and a white portion of the original pattern is represented by pixels having the value ‘0’”; as for allocating based on grayscale--see Figs. 7A-9; Col. 6 Lines 25-27 "based on the binarized bit map data, figures (shapes) are extracted, and divided into two-dimensionally extending figures and linearly extending ones"; Col. 8 Lines 35-37 “For the linear areas…the data…is converted into a series of path data”; Col. 8 Lines 54-55, 57-58 "with respect to the an area indicated as a path…running stitch, the zigzag stitch, or the like assigned to the path"; Col. 8 Lines 50, 53-54 "with respect to the pattern area surrounded by an outline…Tatami stitch, the satin stitch, or the like assigned to the area"; as such, Futamura teaches assigning types of stitches to certain locations (path/linear extending areas vs pattern with outline/two-dimensionally extending); inasmuch as the recognition of the locations is based on grayscale tone data, the grayscale tone data affects the location assignation of the knitted structures/types of stitches and therefore eventual location rendering of the product).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Terai’s process with that of Futamura in order to have a more accurate and automated product (Col. 2 Lines 29-31).
Regarding Claim 14, modified Terai teaches all the claimed limitations as discussed above in Claim 10.
Terai further teaches wherein the instructions, when executed further cause the computing device to: determine a deformation of the knitted component corresponding to the knit design (see Fig. 1; Col. 6 Lines 26, 30, 32-36 "distortion processor 26 determines...an intersection angle…a standard value (default value) of the intersection angle is set at 90 degrees unless input indicating otherwise is received through the user interface 6.  The difference between the intersection angle and the standard value is the distortion angle"; wherein the determination of the standard value is the determination of the deformation; see rejection of Claim 10--as aforementioned, inasmuch as 26 is part of apparatus 2 executed by algorithm, the executed instructions cause the determination).
Regarding Claim 15, modified Terai teaches all the claimed limitations as discussed above in Claim 14.
Terai further teaches wherein the instructions, when executed, further cause the computing device to (see aforementioned rejection of Claim 10-- inasmuch as the following are part of apparatus 2 executable by algorithm, the executed instructions cause the computing device to perform the following):  
display the deformation of the knitted component (Col. 5 Lines 42-43, 45-48 "8 denotes a display on which design data, loop simulation images of a knitted fabric and so on are displayed…note that a loop simulation image is an image simulating a virtual knitted fabric based on the design data of a knitted fabric such that individual loops (stitches) are represented realistically"; Col. 10 Lines 36-39 "simulation of a knitting pattern...can be produced where the three-dimensional deformation of the knitted fabric caused by the pin tuck is represented"; as such, if the deformation is represented in simulation and simulation is shown in a display, then the deformation is displayed);
determine, based on one or more compensation routines, a plurality of predicted compensation results corresponding to the knit design (see rejection of Claim 7; inasmuch as the distortion angle has been calculated in a compensation routine, then the resulting distortion angle is the predicted compensation result); and
apply one or more redistribution forces in the knitted component, based on the predicted compensation results, to compensate for the determined deformation (see Fig. 3; Col. 8 Lines 18-21 "respective shift amounts, i.e. shift vectors or correctors vectors, are determined…and gradually added to a shift vector array.  This array is a data array", wherein the shift is the redistribution force).
Regarding Claim 16, modified Terai teaches all the claimed limitations as discussed above in Claim 10.
Terai further teaches wherein the instructions, when executed, further cause the computing device to (see aforementioned rejection of Claim 10-- inasmuch as the following are part of apparatus 2 executable by algorithm, the executed instructions cause the computing device to perform the following): 
generate, based on the knit design, a matrix data structure indicating a plurality of knitting instructions for a knitting machine (see Fig. 3; Col. 8 Lines 40-44 "shift amounts…distortion angle, the wale direction bending angle and the course direction bending angle are extracted from the array, multiplied by the weighting of each factor, and added together to produce a synthesized shift vector"; Col. 8 Lines 49-51 "positions of all of the stitches...are then shifted in accordance with the synthesized vector"; wherein the data array has knitting positions/instructions based on the correction and designed design).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terai (USPN 8000829) in view of Futamura (USPN 5791271), as applied to Claim(s) 10, 11, 13-16 above, further in view of Smedley et al (USPN 727462), herein Smedley.
Regarding Claim 12, modified Terai teaches all the claimed limitations as discussed above in Claim 10.
Terai does not explicitly teach wherein the design input data comprises at least one of a set of visual attributes or a set of physical attributes associated with the knit design.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that inasmuch as the data is for a final product and a final product would have at least one of visual and physical attributes, the data would pertain to at least one of visual and physical attributes of the knit design.

Nevertheless, Smedley teaches wherein the design input data comprises at least one of a set of visual attributes or a set of physical attributes associated with the knit design (see Fig. 1; abstract "method for creating pattern instructions for an electronic patterning control of a knitting machine to enable the knitting machine to knit fabric"; Col. 2 Lines 29-30 "Fig. 1…shown a piece of tubular knitted fabric 10 having a floral pictorial image 12 on one face"; wherein the design input data has physical stitches wherein physical stitches represent visual attributes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Terai, if necessary, with at least one of the visual and physical attributes of Smedley based on the desired design choice for the final product.

Claim(s) 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terai (USPN 8000829) in view of Futamura (USPN 5791271).
Regarding Claim 17, Terai teaches an apparatus (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; however, see Fig. 1; Col. 1 Lines 27-29 "present invention relates to an apparatus for performing a realistic loop simulation of a knitted fabric, a loop simulation method, and a loop simulation program"; “Fig. 1 is…loop simulation apparatus”; Col. 5 Lines 20-21 “2 denotes a loop simulation apparatus”) comprising:
one or more processors (see Fig. 1; Col. 10 Lines 44-45 “loop simulation apparatus comprising a computer processor”; Col. 4 Lines 54-58 "22 loop length processor"; 24 tension processor"; "26 distortion processor"; "course direction bending processor"; "wale direction bending processor"); and
memory storing instructions that, when executed, cause the apparatus to (Col. 8 Lines 1-3 “Fig. 3 shows an algorithm of a loop simulation method…the algorithm executes the operation of the apparatus 2 shown in Fig. 1 unless otherwise specified”; Col. 10 Lines 44-45 “loop simulation apparatus comprising a computer processor”; Col. 4 Line 14 “Fig. 2 is…loop simulation program”; Claim 5 in Col. 12 Lines 11-17, 40 "loop simulation program for creating a knitted fabric image corresponding to design data of a knitted fabric such that a loop of each individual stitch is represented embodied on a non-transitory computer-readable medium that when executed causes the computer to perform…determining…shifting"; as such, processes of structures in Fig. 2 are carried out by the algorithm and/or the program, indicating executable instructions on a processor of the non-transitory machine readable medium; as such, as long Terai’s disclosed figures meet the claims, then the executed instructions are causing the methods to be met; as for memory storing the algorithm/program-- Col. 5 Lines 53-54 “12 denotes a loop simulation program storage unit storing a program required to perform a loop simulation”):
The rest of the body of Claim 17 is the same as the body of Claim 10.  As such, see the aforementioned rejection of the body of Claim 10 for the rejection of the body of Claim 17.
Regarding Claim 18, modified Terai teaches all the claimed limitations as discussed above in Claim 14.
The body of Claim 18 is the same as the body of Claim 14.  As such, see the aforementioned rejection of the body of Claim 14 for the rejection of the body of Claim 18.	
Regarding Claim 19, modified Terai teaches all the claimed limitations as discussed above in Claim 18.
The body of Claim 19 is the same as the body of Claim 15.  As such, see the aforementioned rejection of the body of Claim 15 for the rejection of the body of Claim 19.
Regarding Claim 20, modified Terai teaches all the claimed limitations as discussed above in Claim 17.
Modified Terai further teaches wherein the instructions, when executed, further cause the apparatus to (see rejection of Claim 17 inasmuch as the following are part of apparatus 2 executable by algorithm, the executed instructions cause the computing device to perform the following): 
generate, based on the knit design, a matrix data structure indicating a plurality of knitting instructions for a knitting machine  (see Fig. 3; Col. 8 Lines 40-44 "shift amounts…distortion angle, the wale direction bending angle and the course direction bending angle are extracted from the array, multiplied by the weighting of each factor, and added together to produce a synthesized shift vector"; Col. 8 Lines 49-51 "positions of all of the stitches...are then shifted in accordance with the synthesized vector"; wherein the data array has knitting positions/instructions based on the correction and designed design).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be used to formulate a rejection if necessary: Kenji et al (USPN 7127321) directed to library of fabric patterns; Color Expert (NPL) directed to raster images; Tokura (US Publication 2016/0032508), Takagi et al (USPN 5353355) directed to sampling grayscale; Ochi et al (USPN 6665578), Katano et al (USPN 8655474) directed to allocating based on grayscale tone level; Dias et al (USPN 7043329) directed to displaying deformation; .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Grace Huang whose telephone number is (571)270-5969.  The examiner can normally be reached on M-R 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.H./Examiner, Art Unit 3732    
                                                                                                                                                                                                    
	/KHOA D HUYNH/               Supervisory Patent Examiner, Art Unit 3732